IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 28, 2009

                                     No. 08-40239                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,
v.

MARTIN MANDUJANO-OROZCO,

                                                  Defendant–Appellant.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:07-CR-404


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
       Martin Mandujano-Orozco (Mandujano) appeals the sentence imposed
following his jury conviction of being about to transfer monetary instruments of
more than $10,000, that is, $232,752, in United States currency out of the
United States without filing required documentation, and bulk cash smuggling,
in violation of 31 U.S.C. §§ 5316(a)(1)(A), (b), 5332(a)(1), and 18 U.S.C. § 2. He




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 08-40239

argues that the district court erred by denying an acceptance of responsibility
reduction under U.S.S.G. § 3E1.1 (2007).
      As Mandujano did not object on this basis in the district court, review is
for plain error. See United States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005).
Mandujano must show an error that is clear or obvious and that affects his
substantial rights. See United States v. Baker, 538 F.3d 324, 332 (5th Cir. 2008),
cert. denied, No. 08-7559, 2009 WL 56591 (Dec. 2, 2008). We will only correct
such an error if it seriously affects the fairness, integrity, or public reputation
of judicial proceedings. Id.
      Section 3E1.1(a) provides for a two-level offense level decrease “[i]f the
defendant clearly demonstrates acceptance of responsibility for his offense.”
§ 3E1.1(a). An additional point is given if, among other things, the defendant
assists the government and the government files a motion indicating that an
additional point reduction is warranted. § 3E1.1(b). When determining whether
a defendant qualifies for the reduction, one consideration is whether the
defendant truthfully admits or does not falsely deny any additional relevant
conduct. § 3E1.1 cmt. n.l(a). Except in “rare situations,” the acceptance of
responsibility reduction “is not intended to apply to a defendant who puts the
government to its burden of proof at trial by denying the essential factual
elements of guilt, is convicted, and only then admits guilt and expresses
remorse.” § 3E1.1 cmt. n.2.
      The district court conducted a jury trial at which the Government called
witnesses and offered exhibits. The jury considered evidence regarding the
offense elements of both indictment counts and returned a verdict regarding
both counts. Mandujano has failed to establish that his case presents one of the
“rare situations” where a defendant who has put the government through its
proof at trial may still qualify for the reduction. See id. Also, this court will
defer to the district court’s assessment that the reduction was not warranted.

                                        2
                                  No. 08-40239

See § 3E1.1 cmt. n.5. Mandujano has not established error, plain or otherwise,
in the district court’s ruling.
      AFFIRMED.




                                       3